DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 03/11/2022 has been entered.  Claims 21-23 and 25-40 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 24-33, 38, and 40, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (US 20170189020 A1). 
Regarding claims 21 and 26, Harris et al. discloses a power pack (12) removably loadable into a housing (110a) of a surgical instrument (10/100, [0036], figs. 1-3 and 19-21), the surgical instrument having an elongated portion (114) extending from the housing and first and second jaws (306/308) adjacent a distal portion of the elongated portion (figs. 1, 12, and 19), the power pack comprising a first motor (16) having a motor shaft (shaft with mechanical connectors 24 and 25, figs. 19-20), a drive mechanism (160) operably connected to the first motor, and 
a first engagement member (24/25 connects with 160 to drive shafts 118, 120, 122, and/or gear such as 162/165 and connectors figs. 1, 5-8, and 11-18) linearly movable by the drive mechanism ([0044-0051], figs. 1, 5-8, and 11-18), the first engagement member configured to removably mechanically engage an axially movable member in the housing of the surgical instrument (24/25 mechanically connects with 160 to drive shafts 118, 120, 122 to perform the axially moving stapling/cutting member/304, [0051-0052], fig. 9),
when the power pack is loaded into the housing (conditional phrase in which “loading” is optional for a user/operator), 
wherein actuation of the first motor (16) within the power pack (12) converts rotary motion to linear motion within the power pack to effect linear movement of the first engagement member to effect movement of the engaged axially movable member in an axial direction ([0047-0052], figs. 6-8),
wherein loading of the power pack effects engagement of the axially movable member by the first engagement member (24/25 connects with 160 to drive shafts 118, 120, 122, and/or gear such as 162/165 and connectors figs. 1, 5-8, and 11-18) and removal of the power pack disengages mechanical engagement of the first engagement member from the axially movable member (Harris et al. discloses having a access door 13 for removing 12 which will disengage the first engagement member from the axially movable member and having feedback sensors for determining engagement/power use etc. [0094-0099, 0113, 0124-0129, 0131], figs. 19-25).
Regarding claims 25-26, Harris et al. discloses the power pack (12) is reusable without sterilization (intended use, capable of being used sterilized or without sterilized) and a battery (156) for powering the first motor (16) of the power pack (12, [0040-0042, 0067-0069, 0099], fig. 4).
Regarding claims 27-29, Harris et al. discloses the power pack (12) is loaded into a compartment (102/108 fig. 19) of the housing (110) the compartment having a cover (13) openable and closeable, wherein the powerpack is loaded into the compartment when the compartment is open, and the compartment is closed when the power pack is loaded therein to seal the compartment (via cover door 13), wherein the power pack is top loaded into a compartment of the housing (fig. 19), wherein the power pack is reusable without sterilization (intended use, capable of being used without sterilization, [0051, 0062-0065], figs. 2-3 and 6-7).
Regarding claim 30, Harris et al. discloses the surgical instrument has a moveable handle (128/124/126/130) extending therefrom [0055], and the power pack is loadable into a portion of the housing spaced from the handle ([0051, 0062-0065], figs. 2-3 and 6-7).
Regarding claims 31-32, Harris et al. discloses the surgical instrument has a pivotable handle (128/130) extending therefrom [0055], and the power pack (12) is positioned within the housing so at least a portion is proximal of the pivotable handle and the first engagement member is positioned proximal of the pivotable handle when the power pack is loaded into the housing of the surgical instrument (figs. 3 and 19).
Regarding claim 33, Harris et al. discloses the first engagement member effects firing of staples  of the surgical instrument 24/25 mechanically connects with 160 to drive shafts 118, 120, 122 to perform the axially moving stapling/cutting member/304, [0051-0052], fig. 9).
Regarding claims 38 and 40, Harris et al. discloses the instrument has a longitudinal axis (X) and the motor shaft extends axially from the motor in a longitudinal direction (figs. 1-2, 12, and 19) wherein the drive mechanism (160) is radially offset from the first motor (fig. 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-24, 34-37, and 39-40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 20170189020 A1) in view of Kimsey et al. (US 20140305992 A1) and further in view of in view of CHOWANIEC (EP 3178413 A1).
Regarding claim 22-23, Harris et al. fails to disclose having a drive belt to move the drive mechanism in an axial direction and the engagement member comprises a yoke configured to frictionally engage the axially movable member in the housing of the surgical instrument.
Kimsey et al. teaches having a drive belt (385/485) to move the drive mechanism in an axial direction and the engagement member comprises a yoke (124 or 464) configured to frictionally engage an axially movable member (62) in the housing of the surgical instrument ([0188, 0196], figs. 10-19).
CHOWANIEC teaches a surgical instrument (100) having a drive belt (812) to move a drive mechanism (820) in an axial direction and an engagement member comprises a yoke (512) configured to frictionally engage an axially movable member in the housing of the surgical instrument [0049-0073], figs. 5 and 7-10).
Given the teachings of Harris et al. to have a motor driven rotating gear converting rotary motion to linear/axial motion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive members with having a drive belt to move the drive mechanism in an axial direction and the engagement member comprises a yoke configured to frictionally engage the axially movable member in the housing of the surgical instrument to have a quick trigger return, haptic feedback, and/or for greater leverage on the drive mechanism as taught by Kimsey et al.
Regarding claim 24, Kimsey et al. teaches having a loading of a power pack (10/14) effects engagement of a axially movable member (drive members of effectors 1000, 2000 and 3000) by a first engagement member (20/40) and removal of the power pack disengages the first engagement member from the axially movable member ([0181, 0210], figs. 1-45).
Regarding claims 34-37 and 39, Kimsey et al. teaches a second engagement member (20 or 40) configured to engage a second axially movable member in a housing of the surgical instrument, wherein rotary motion is converted to linear motion within the power pack to effect linear movement of the second engagement member to effect movement of the engaged second axially movable member in an axial direction, a second motor wherein actuation of the second motor effects linear movement of the second engagement member, wherein the second engagement member is axially spaced from the first engagement member, wherein the second engagement member effects articulation of the jaws of the surgical instrument to an angled position with respect to a longitudinal axis of the instrument wherein the second motor is radially and axially spaced from the first motor within the power pack  (drive members of effectors, threaded mating sleds, axial moving drive shafts etc. of 1000, 2000 and 3000, [0181-0241], figs. 1-45).
Regarding 40, Harris et al. discloses the instrument has a longitudinal axis (X) and the motor shaft extends axially from the motor in a longitudinal direction (figs. 1-2, 12, and 19) but if argued that the drive mechanism (160) is not radially offset from the first motor -
CHOWANIEC teaches a drive mechanism (304 or 522/612/712/812) radially offset from a first motor (M) via a coupling member (308 or 512/608/702/808, [0049-0073], figs. 5 and 7-10).
Given the teachings of Harris et al. to have a motor driven rotating gear converting rotary motion to linear/axial motion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the drive mechanism to radially offset from the first motor for using a yoke, bevel gear for rotation conversion and/or more power delivered on the drive mechanism as taught by CHOWANIEC.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23 and 25-40 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731